Title: From Alexander Hamilton to James Read, 18 April 1800
From: Hamilton, Alexander
To: Read, James (d. 1813)


          
            Sir, 
            New York April 18. 1800
          
          I send you the inclosed letter from Serjeant Brinson, you will enquire into the truth of his Statement and report to me accordingly. At the same time admonish him of the impropriety of addressing himself to me, previous to his having applied to the Commanding officer of the post at which he is stationed, and justice having been refused
          with true consideration
          Captn. Read
        